Case 17-31455   Doc 446   Filed 09/30/19 Entered 09/30/19 13:24:13   Desc Main
                           Document     Page 1 of 4
Case 17-31455   Doc 446   Filed 09/30/19 Entered 09/30/19 13:24:13   Desc Main
                           Document     Page 2 of 4
Case 17-31455   Doc 446   Filed 09/30/19 Entered 09/30/19 13:24:13   Desc Main
                           Document     Page 3 of 4
Case 17-31455   Doc 446   Filed 09/30/19 Entered 09/30/19 13:24:13   Desc Main
                           Document     Page 4 of 4
